Exhibit 10.1

 



SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release is made and entered into as of
December 31, 2012 (the “Agreement”), by and among CAMOFI Master LDC (“CAMOFI”)
and CAMHZN Master LDC (“CAMZHN”) (collectively, the “Holders”) and Advanced Cell
Technology, Inc. (“Advanced Cell” or the “Company”). The Holders and Advanced
Cell are sometimes referred to herein individually as a “Party” and collectively
as the “Parties.”

 

WHEREAS, the Holders held and/or hold certain Common Stock Purchase Warrant(s)
and certain Convertible Debentures, as amended, previously issued by Advanced
Cell (the “Securities”); and

 

WHEREAS, Holders have asserted that the number of shares of common stock of
Advanced Cell they were and/or are entitled to acquire under the Securities
should have been and/or should be adjusted pursuant to the terms of the
Securities; and

 

WHEREAS, the Parties have a good faith disagreement as to (a) whether the number
of shares of common stock of Advanced Cell, par value $0.001 per share, that
Holders were and/or are entitled to acquire under the Securities should have
been and/or should be adjusted pursuant to the terms of the Securities and (b)
if the number of shares of common stock of Advanced Cell Holders were and/or are
entitled to acquire under the Securities should have been and/or should be
adjusted, the correct number of shares that should have been and/or should be
adjusted; and

 

WHEREAS, the Holders brought an action in the Supreme Court of New York, New
York County (the “Court”), docket number 652816/2011 regarding the number of
shares of common stock subject to the Securities (the “Litigation”); and

 

WHEREAS, the Parties desire to resolve their differences in order to avoid the
cost and distraction of litigation.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Holders and
Advanced Cell hereby agree as follows:

 

1)       Court Order; Closing.

 

a)       Court Order. Upon the execution and delivery of this Agreement, the
parties will cause their respective counsel to file a joint application with the
Court seeking the Court’s approval of the fairness to the Holders of the
issuance of the Shares, the issuance of the Debentures (as defined below), the
terms of this Agreement and the transactions contemplated hereunder, and the
issuance of the Shares and the Debentures pursuant to the exemption from
registration provided by Section 3(a)(10) of the Securities Act of 1933, as
amended (“1933 Act”) (such order is referred to herein as the “Court Order”).
“Shares” means Four Million Five Hundred Thousand Dollars ($4,500,000) in freely
tradable shares of Advanced Cell common stock, payable within two Business Days
(as defined below) of the Court Order being granted. Such number of shares of
common stock shall be based on the least of (a) $.056 per share; (b) the closing
price of the common stock on the day immediately prior to the execution of the
Agreement; and (c) the volume-weighted average price reported by Bloomberg LP
(“VWAP”) for the thirty (30) day period before the Shares are received. When
said Shares are issued, all will be freely tradable pursuant to the 1933 Act and
shall be duly authorized, fully paid and non-assessable shares of Company common
stock.

 

 

 

 

 

b)       Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Richardson & Patel,
LLP, 750 Third Avenue, 9th Floor, New York, New York 10017, at 9:30 a.m. local
time on the first Business Day (as defined below) immediately following the date
on which the Court Order is entered on the docket of the Court or such other
date and time as the Holders and Advanced Cell may mutually determine (the
“Closing Date”). The deliveries actually delivered under Section 1(c) and 1(d)
at the Closing shall be deemed delivered simultaneously. “Business Day” means
any day other than Saturday, Sunday or other day on which commercial banks in
The City of New York are authorized or required by law to remain closed.

 

c)       Advanced Cell’s Deliveries on and after the Closing. Subject to
Holders’ compliance with Section 1(d), Advance Cell shall:

 

i.       cause Interwest Transfer (together with any subsequent transfer agent,
the “Transfer Agent”) through the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, to credit the Shares (78.9% of such
shares to CAMOFI and 21.1% of such shares to CAMHZN, respectively) to Holders’
balance accounts with DTC through its Deposit/Withdrawal at Custodian system at
the Closing:

 



CAMOFI Master LDC   DTC Clearing Number 443 Institutional ID Number 00443 Agent
ID Number 00443 Account Number NXG 070751 Account Name CAMOFI MASTER LDC    

 

 



CAMHZN Master LDC   DTC Clearing Number 443 Institutional ID Number 00443 Agent
ID Number 00443 Account Number NXG 070744 Account Name CAMHZN MASTER LDC    

ii.       deliver, at the Closing, an aggregate of Six Million Dollars
($6,000,000) in 8% Senior Secured Convertible Debentures (the “Debentures”) due
June 30, 2015 ($4,732,781 aggregate principal amount to CAMOFI and $1,267,219
aggregate principal amount to CAMHZN, respectively), in the forms attached
hereto as Exhibit A;

 

iii.       deliver, at the Closing, a copy of that certain Registration Rights
Agreement by and among the Holders and Advanced Cell (the “RRA”) executed by
Advanced Cell, in the form attached hereto as Exhibit B, pursuant to which
Advanced Cell agrees to register the shares underlying the Debentures with the
Securities and Exchange Commission;

 

-2-

 

iv.       pay to the Holders, by wire transfer of immediately available funds,
an aggregate of Two Million Dollars ($2,000,000) (the “Cash Consideration”)
($1,577,594 to CAMOFI and $422,406 to CAMHZN, respectively) on or before
February 28, 2013, provided that the Holders shall be required to provide wiring
instructions at least 2 Business Days prior to the date of such transfer;

 

v.       reimburse the Costs (as defined in Section 16 below) at Closing;

 

vi.       deliver, at the Closing, an Affidavit of Confession of Judgment (the
“Affidavit”) and Judgment of Confession (“Judgment”) in the forms attached
hereto as Exhibits C and D, respectively, which may be filed by Holders with the
Court, under the circumstances set forth in Section 1(e) hereof;

 

vii.       deliver, within 30 days of Closing (which period may be extended by
the Agent in its sole discretion), copies of account control agreements for each
of the Company’s bank accounts in form and substance satisfactory to the
Holders; and

 

viii.      deliver at or prior to the Closing, a Security Agreement dated as of
the date hereof among the Company, the subsidiaries of the Company and the
Holders (the “Security Agreement”) in form and substance satisfactory to the
Holders pursuant to which Holders are granted a first priority security interest
in the Collateral (as defined therein) as well as documents required thereunder,
including without limitation the Intellectual Property Security Agreement (as
defined therein) in form and substance satisfactory to the Holders.

 

d)       Holders’ Deliveries at the Closing.  Subject to Advanced Cell’s
compliance with Section 1(c), the Holders shall cause to be delivered, at the
Closing, (i) the RRA executed by the Holders and (ii) to the undersigned counsel
for Advanced Cell a Stipulation of Dismissal, in the form attached hereto as
Exhibit E (the “Stipulation”), executed by Richardson & Patel, pursuant to which
the Holders voluntarily dismiss the Litigation with prejudice subject to
satisfaction of terms hereof.

 

e)       If (i) Advanced Cell breaches any of its obligations under Section
1(c)(i)-(v), 1(c)(vii) and 1(c)(viii) hereof and does not cure the breach within
10 Business Days of receiving notice of the breach from Holders or (ii) there is
an Event of Default under the Debentures, Holders may file the Affidavit and
Judgment with the Court. Upon Advanced Cell’s complete fulfillment of its
obligations under Section 1(c)(i)-(v), 1(c)(vii) and 1(c)(viii) hereof and its
obligations under the Debentures, Holders shall return the Affidavit and
Judgment to Advanced Cell.

 

2)       No Legends; Stop Transfer Instructions.       None of the Shares nor
any certificates evidencing any of the Shares (if a certificate therefor is
requested in writing by Holders) nor the Debentures shall bear any restrictive
or other legends or notations. Advanced Cell shall not, and the Company shall
cause all other Persons (as defined below) to not, issue any stop-transfer
order, instruction or other restriction with respect to any of the Shares or the
Debentures. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

 

-3-

 

3)       Advanced Cell’s Representations and Warranties. Advanced Cell
represents and warrants to Holders that:

 

a)       it is a corporation validly existing and in good standing under the
laws of the State of Delaware;

 

b)       it has all necessary power and authority (i) to conduct its business in
the manner in which its business is currently being conducted, (ii) to own and
use its assets in the manner in which they are currently owned and used, and
(iii) to perform its obligations under all material contracts to which it is a
party;

 

c)       each of this Agreement, Debentures, Security Agreement, the RRA and
other documents entered into in connection herewith and therewith (collectively,
the “Transaction Documents”) is a legal, valid and binding obligation of the
Company enforceable in accordance with all of its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and each of this Agreement and each of the
Transaction Documents has been duly approved by its Board of Directors;

 

d)       the execution and delivery of this Agreement and the Transaction
Documents, and the consummation by Advanced Cell of the transactions
contemplated hereby and thereby, will not, directly or indirectly, with or
without the passage of time or the giving of notice (i) conflict with, result in
the violation or breach any of the terms, conditions or provisions of any of the
Company’s charter documents, (ii) give any person or entity the right to declare
an event of default or exercise any remedy under any material contract of the
Company, (iii) accelerate the maturity of or performance of any material
contract of the Company, (iv) cancel, terminate or modify any material contract
of the Company, (v) result in the imposition or creation of any lien or other
encumbrance upon any of the Company’s assets, or (vi) give any holder of Company
securities the right to receive additional shares of common stock or other
consideration in respect of their Company securities;

 

e)       all of the Shares when issued and the shares of common stock underlying
the Debentures when issued, shall be duly authorized, validly issued, fully paid
and non-assessable, free and clear of all liens or encumbrances of any nature
whatsoever;

 

f)       Except for the Court Order and the registration statement required to
be filed pursuant to the RRA, the Company does not require the consent, waiver,
authorization or approval of any person or entity, or need to make any filing or
registration with any court, agency or authority in connection with the
execution and delivery of this Agreement and the Transaction Documents or the
consummation of the transactions contemplated hereby or thereby;

 

-4-

 

g)       Except as set forth in the Company’s public filings with the Securities
and Exchange Commission, neither the Company nor any subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any subsidiary under), nor has the Company or any subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement, services, marketing or
processing agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in each case referred to in clauses (i), (ii) and (iii) hereof
as could not have or reasonably be expected to have a material adverse effect.
Each material contract is in full force and effect and is enforceable in
accordance with its terms, and no material defaults enforceable against the
Company or any subsidiary exist thereunder. Neither the Company nor any
subsidiary has received notice from any party to any material contract stating
that it intends to terminate or amend such contract;

 

h)       the Company’s common stock is registered pursuant to Section 12(g) of
the Securities Exchange Act of 1934 (the “Exchange Act”), and the Company has
not taken, and shall not take, any action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of its common
stock under the Exchange Act nor has the Company received any notification that
the SEC is contemplating terminating such registration. The Company has not, in
the 12 months preceding the date hereof, received notice from any trading market
on which the common stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements, and shall take all actions necessary or
desirable to remain in compliance therewith; and

 

i)       as long as any Holder holds shares of common stock or Debentures, the
Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Holder owns Shares or Debentures, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to such Holder and
make publicly available in accordance with Rule 144(c) such information as is
required for such Holder to sell the Shares or any shares underlying the
Debentures under Rule 144 so long as it is a public company. The Company further
covenants that it will take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable such Holder to
sell the Shares or any shares of Advanced Cell common stock underlying the
Debentures without registration under the 1933 Act within the limitation of the
exemptions provided by Rule 144.

 

4)       Advanced Cell Release. Advanced Cell, on behalf of itself and its
Affiliates (as such term is defined in Rule 405 promulgated under the 1933 Act)
shall irrevocably, fully, and finally, without further word, deed, action,
execution, or further documentation, release and discharge Holders, their
respective past and present officers, directors, employees, managers, attorneys,
accountants, heirs, Affiliates and representatives (“Holder Releasees”), from
any and all actions, causes of action, suits, debts, accounts, covenants,
contracts, agreements, promises, damages, judgments, claims, and demands
whatsoever, in law or equity, known or unknown which it, its successors and
assigns now have or hereinafter may have against Holder Releasees, from the
beginning of time up to and including the date of this Agreement, provided,
however, that nothing in this release shall limit or affect Advanced Cell’s
rights to enforce this Agreement.

 

-5-

 

5)       Holders’ Release. Holders, on behalf of their and their Affiliates,
shall irrevocably, fully, and finally, without further word, deed, action,
execution, or further documentation, release and discharge Advanced Cell and its
past and present officers, directors, employees, managers, attorneys,
accountants, heirs and representatives (“Advanced Cell Releasees”), from any and
all actions, causes of action, suits, debts, accounts, covenants, contracts,
agreements, promises, damages, judgments, claims, and demands whatsoever, in law
or equity, known or unknown which they, their successors and assigns now have or
hereinafter may have against the Advanced Cell Releasees, from the beginning of
time up to and including the date of this Agreement, including all claims in
respect of derivative securities relating to issuances of Company securities
prior to the date hereof irrespective of the price, if any, at which such
securities were issued, provided, however, that nothing in this release shall
limit or affect Holders’ rights to enforce this Agreement, the Transaction
Documents, or their rights to the Shares, the Debentures, the shares of common
stock underlying the Debentures, the Costs (as defined herein) or the Cash
Consideration. Notwithstanding the foregoing, in the event that Advanced Cell
fails to comply with the provisions hereof and of the Transaction Documents such
release shall be null and void ab initio.

 

6)       Further Agreements.

 

a)       Holders acknowledge and agree that delivery of the items pursuant to
Section 1 above shall be deemed full and complete (i) compensation for any and
all injury or damage to Holders (including consequential and exemplary damages)
by reason of any alleged act, omission or breach by Advanced Cell and/or any of
its officers, directors and employees and (ii) satisfaction of all claims that
were or could have been asserted with regard to the adjustment of the number of
shares of Advanced Cell common stock Holders was and/or is entitled to acquire
under the Securities so long as Advanced Cell complies with the provisions
hereof and of the Transaction Documents.

 

b)       The parties agree that until one year from the date of this Agreement,
neither such party nor any of their respective Affiliates thereof shall, without
the prior written consent of the other make any public announcement (other than,
in the case of the Holders, to their respective fund’s limited partners,
lawyers, accountants, and other agents) with respect to any matter described in
this Agreement. Furthermore, the Company shall not publicly disclose the name of
any Holder, or include the name of any Holder in any filing with the SEC or any
regulatory agency or trading market, without the prior written consent of such
Holder, except (i) as required by federal securities law and (ii) to the extent
such disclosure is required by law or trading market regulations, in which case
the Company shall provide such Holder with prior notice of such disclosure
permitted under subclause (i) or (ii).

 

c)       Holders agree that until one year from the date of this Agreement,
neither Holder, nor any of then respective Affiliates, shall without the prior
written consent of Advance Cell form, join or in any way participate in a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, except that the Holders, together, shall not be deemed a “group.”

 

-6-

 

d)       The Company shall by 8:30 am New York Time on the fourth (4th) trading
day following the date hereof, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby.

 

7)       Further Assurances.       Holders and Advanced Cell shall reasonably
cooperate with each other with respect to the issuance, execution and delivery
of the Shares and shares of common stock underlying the Debentures and any and
all related actions that may be required of the Parties to fulfill the
agreements contained in this Agreement, including cooperation in providing any
documentation which may be requested by any broker in order to have the Shares
or shares of common stock underlying the Debentures deposited as free trading in
the Holders’ account.

 

8)       Attorney Advice. Each Party represents and warrants that in executing
this Agreement, such Party has relied upon legal advice from the attorney of its
choice, that the terms of this Agreement and its consequences have been
completely read and explained to such Party by that attorney, and that such
Party fully understands the terms of this Agreement. Accordingly, the Parties
agree that this Agreement shall be deemed to have been drafted jointly and any
rules of construction that would require interpretation of any ambiguities
against the draft shall not be employed in interpretation of this Agreement, and
are hereby expressly waived.

 

9)       All Other Agreements Terminated. Except for this Agreement, the
Transaction Documents and the documents entered into in connection herewith and
therewith, all other agreements between the Parties hereto, including all
agreements between Advanced Cell and any entity controlled by the Holders or its
principals (including, without limitations, the Securities), are hereby deemed
terminated, canceled, null and void, and of no force or effect.

 

10)       No Representations. Each Party acknowledges and represents that, in
executing this Agreement, such Party has not relied upon any inducements,
promises or representations made by any Party or any person or entity
representing or serving such Party, unless expressly set forth in this
Agreement.

 

11)       Disputed Claim. This Agreement pertains to a disputed claim and does
not constitute an admission of liability or wrongdoing by any Party for any
purpose.

 

12)       Assignment. Each Party represents and warrants that it is the sole and
lawful owner of all right, title and interest in and to every claim and other
matter which it purports to release herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person,
firm, association, corporation or other entity, any right, title or interest in
any such claim or other matter. In the event that such representation is false,
and any such claim or matter is asserted against any Party hereto (and/or the
successor of such Party) by any Party or entity who is the assignee or
transferee of such claim or matter, the Party shall fully indemnify, defend and
hold harmless the Party against which such claim or matter is asserted (and its
successors) from and against such claim or matter and from all actual costs,
demands, fees, expenses, liabilities, and damages which that Party (and/or its
successors) incurs as a result of the assertion of such claim or matter. It is
the intention of the Parties that this indemnity does not require payment as a
condition precedent to recovery by a Party under this indemnity. Nothing in this
Agreement shall prevent the Holders from selling, assigning or transferring
their rights hereunder, including without limitation the Shares, the Debentures,
or the shares of common stock of the Company underlying the Debentures, or any
of the consideration received hereunder, to any third parties; provided, that
such assignment is in accordance with all applicable state and federal
securities laws.

 

-7-

 

13)       Authority to Bind Parties. Each Party executing this Agreement
represents and warrants to the other Party that the individual executing this
Agreement on behalf of such Party has the power and authority to execute this
Agreement and to bind the Party to the terms and conditions of this Agreement by
executing this Agreement.

 

14)       Modifications. This Agreement may not be amended, canceled, revoked or
otherwise modified except by written agreement subscribed by all of the Parties
to be charged with such modification.

 

15)       Agreement Binding on Successors. This Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
partners, employees, agents, servants, heirs, administrators, executors,
successors, representatives, transferees and assigns. The Parties agree to
execute all documents necessary to effectuate this transaction.

 

16)       Costs and Attorneys’ Fees. Advanced Cell hereby agrees to reimburse
the Holders for any legal fees incurred in connection with the Litigation,
including its settlement (the “Costs”) provided that such reimbursement shall
not exceed $335,000. Other than as set forth in the preceding sentence, each
Party agrees to be responsible for its own costs and attorneys’ fees, provided
however, that:

 

a)       In the event of any action, suit or other proceeding instituted to
remedy, prevent or obtain relief from a breach of this Agreement or the
Transaction Documents, arising out of a breach of this Agreement or the
Transaction Documents, or pertaining to a declaration of rights under this
Agreement or the Transaction Documents, the prevailing Party in such action,
suit or other proceeding shall recover all of it attorneys’ fees and costs
incurred therein, including any and all appeals or petitions therefrom; it being
agreed and understood that no right is granted hereby to recover any fees or
costs for any legal actions taken prior to the date of this Agreement.

 

b)       As used herein, Costs shall be deemed to mean the full and actual costs
of any legal services actually performed by Holders' internal and external
counsel in connection with the matters involved, calculated on the basis of the
usual fee charged by the attorneys performing such services.

 

17)       Notices. All notices shall be sent by overnight courier and by e-mail
to the addresses designated below and shall be deemed received on the date of
transmission.

 

-8-

 

 

If to Advanced Cell:   Mr. Gary Rabin     Chief Executive Officer     Advanced
Cell Technology, Inc.     1510 11th Street     Santa Monica, CA 90401     (310)
756-1212     grabin@advancedcell.com       with a copy to:   Daniel Brown, Esq.
   

Sheppard, Mullin, Richter & Hampton LLP



30 Rockefeller Plaza



New York, NY 10112-0015



(310) 228-3717



dbrown@sheppardmullin.com

      If to Holders:   CAMOFI Master LDC CAMHZN Master LDC c/o Centrecourt Asset
Management LLC 350 Madison Avenue, 8th Floor New York, New York  10017 (646)
758-6752   rsmithline@centrecourtam.com       with a copy to:   David B. Gordon,
Esq.     Richardson & Patel LLP     750 Third Avenue, 9th Floor     New York, NY
10017     (646) 755-7315     dgordon@richardsonpatel.com

 

 

-9-

 

 

 

18)       Governing Law; Forum. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) be deemed to limit in any way any right to serve process in any
manner permitted by law or (ii) be deemed or operate to preclude any party
hereto from bringing suit or taking other legal action against any other party
hereto in any other jurisdiction to collect on such other party’s obligations
hereunder to such party or to enforce a judgment or other court ruling in favor
of such party against such other party. EACH OF THE PARTIES HERETO ACKNOWLEDGE
AND AGREE THAT THE COURT SHALL BE THE COURT TO RETAIN JURISDICTION TO ENFORCE
THE TERMS OF THIS AGREEMENT. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

19)       Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction or tribunal to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
effected thereby and said illegal or invalid part, term or provision shall be
severed and deemed not to be a part of this Agreement.

 

20)       Counterparts and Facsimile Execution. This Agreement may be executed
in one or more counterparts, by PDF, or by facsimile, each of which when
executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.

 

 

 

[Signature Pages Follow]

 

-10-

 

 

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

 

  CAMHZN Master LDC    

 

 

 

    By: /s/ Richard Smithline       Name: Richard Smithline     Title: Director
      CAMOFI MASTER LLC.    

 

 

 

    By: /s/ Richard Smithline       Name: Richard Smithline     Title: Director

 

 

 

 



[Settlement Agreement and Mutual Release Signature Page]



 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

 

  ADVANCED CELL TECHNOLOGY, INC.    

 

 

 

    By: /s/ Gary Rabin       Name: Gary Rabin     Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 



[Settlement Agreement and Mutual Release Signature Page]



 

 

 

Exhibit A

 

Form of Debenture

 

[See Exhibits 10.2 and 10.3 to the Form 8-K filed by Advanced Cell Technology,
Inc. on January 17, 2013]

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

[See Exhibit 10.4 to the Form 8-K filed by Advanced Cell Technology, Inc. on
January 17, 2013]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

 

Form of Affidavit

 



SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

--------------------------------------------------------------x

CAMOFI MASTER LDC and CAMZHN MASTER LDC,

Plaintiffs,

 

v.

ADVANCED CELL TECHNOLOGY, INC.,

 

Defendant.

--------------------------------------------------------------x

 

 

Index No.

AFFIDAVIT OF

CONFESSION

OF JUDGEMENT

 

 

 

STATE OF CALIFORNIA         ) SS.:

COUNTY OF LOS ANGELES )

GARY RABIN, being duly sworn, deposes and says that he is the Chief Executive
Officer of Advanced Cell Technology, Inc. ("DEBTOR"), a Delaware corporation,
and is duly authorized to make this affidavit on its behalf.

DEBTOR, with offices at PO Box 1700, Santa Monica, California 90406, hereby
confesses judgment herein and consents to the entry thereof against it in the
Supreme Court, New York County, New York.

This confession of judgment is for a debt justly due to the Plaintiffs arising
from the following facts:

DEBTOR, as obligor, defaulted on obligations to Plaintiffs under (1) Section
1(c) of a Settlement Agreement and Mutual Release, a copy of which is annexed
hereto as Exhibit A, and/or (2) 8% Senior Secured Convertible Debentures, copies
of which are annexed hereto as Exhibit B. DEBTOR hereby confesses judgment in
the amount of $12,775,000.00, plus interest thereon at 9% from the 31st day of
December, 2012.

 

 

 

 

 



  DEBTOR       By: ____________________________   Gary Rabin   Chief Executive
Officer



 

Sworn to before me this 31st

day of December, 2012

 

_____________________________

Notary Public



 

 

 

 

 

 

Exhibit D

 

Form of Confession of Judgment

 



SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

--------------------------------------------------------------x

CAMOFI MASTER LDC and CAMZHN MASTER LDC,

Plaintiffs,

 

v.

ADVANCED CELL TECHNOLOGY, INC.,

 

Defendant.

--------------------------------------------------------------x

 

 

Index No.


JUDGEMENT OF CONFESSION

 

Amount confessed. $ 12,775,000.00

Costs

Costs by Statute   15.00  Index Application   210.00  Filing Fee   45.00 
Execution Fee   45.00         Cost Total   315.00         Judgment Total 
 $12,775,315.00, plus interest at 9% per annum 

 

 

 
 

 

ATTORNEY'S AFFIRMATION

 

STATE OF NEW YORK, COUNTY OF NEW YORK

The undersigned, an attorney at law of the State of New York, affirms that he is
one of the attorneys of Richardson & Patel, LLP, attorneys for the plaintiffs
herein and states that the disbursements above specified are correct and true
and have been or will necessarily be made or incurred herein and are reasonable
in amount and affirms this statement to be true under the penalties of perjury.

Dated: __________________, 20___

  ____________________________   David B. Gordon, Esq.

 

 

JUDGMENT entered the ____ day of ______________, 20___.

On filing the foregoing Affidavit of Confession of Judgment made by the
defendant herein, sworn to the 31st day of December, 2012.

NOW, ON MOTION OF Richardson & Patel, LLP, attorneys for plaintiffs it is
ADJUDGED that plaintiffs, CREDITORS, residing at 350 Madison Avenue, New York,
New York 10017, do recover of the defendant, DEBTOR, residing at PO Box 1700,
Santa Monica, California 90406, the sum of $12,775,000.00 with interest of
$_________ making a total of $_____________; together with $315.00 costs and
disbursements, amounting in all to the sum of $________________ ; and that the
plaintiffs have execution therefor.

 

  ______________________________   Clerk

  

 

 

 

Exhibit E

 

Stipulation of Dismissal

 



SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

_____________________________________________________________x

CAMOFI MASTER LDC and CAMZHN MASTER LDC,

 

Plaintiffs,

 

– against –

 

ADVANCED CELL TECHNOLOGY, INC.

 

Defendant.

 

_____________________________________________________x

:

 

:


 

:


 

:


 

:


 

 

Index No. 652816-2011

 

 

STIPULATION OF DISMISSAL

 

 

 

 

 

Plaintiffs CAMOFI Master LDC and CAMZHN Master LDC (“Plaintiffs”) and defendant
Advanced Cell Technology, Inc. (“Defendant” and collectively with Plaintiff, the
“Parties”), through their respective undersigned counsel, pursuant to New York
Civil Practice Law and Rules 2104, hereby stipulate as follows:

 

WHEREAS, the Parties have reached an agreement to settle their dispute in this
action as reflected in the Settlement Agreement and Mutual Release dated
December 31, 2012 (“Settlement Agreement”);

 

IT IS HEREBY STIPULATED AND AGREED, by and among the Parties hereto, through
their respective counsel, pursuant to New York Civil Practice Law and Rules
2104, that this action is hereby voluntarily dismissed with prejudice; and

 

IT IS FURTHER STIPULATED AND AGREED, by and among the Parties hereto, through
their respective counsel, that this Court shall retain jurisdiction to enforce
the terms of the Settlement Agreement, including but not limited to, the hearing
and determination of any application seeking the issuance of a judgment as set
forth therein.

 

 

 

 

Dated:

January __, 2012

New York, New York

 

 

RICHARDSON & PATEL, LLP

 

 

By: ___________________________

David Gordon

750 Third Avenue, 9th Floor

New York, New York 10017

Tel: +1 646 755-7315

 

 

Counsel for Plaintiffs

 

SHEPPARD MULLIN RICHTER & HAMPTON LLP

 

 

By: ___________________________

Daniel L. Brown

Kathryn J. Hines

30 Rockefeller Plaza

New York, New York 10112

Tel: +1 212 653-8700

 

Counsel for Defendant

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

